              Case 3:16-bk-02232-JAF            Doc 217       Filed 10/10/19        Page 1 of 33




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


IN RE:
                                                                      CHAPTER 11
Premier Exhibitions, Inc., et al.,1
                                                                      Case No. 3:16-bk-02232-JAF

                                                                      (Jointly Administered)
                  Debtors.



    DEBTORS' MEMORANDUM OF LAW IN SUPPORT OF CONFIRMATION OF THE
    FIRST AMENDED PLAN OF LIQUIDATION OF THE DEBTORS UNDER CHAPTER
                      11 OF THE BANKRUPTCY CODE

           COMES NOW Premier Exhibitions, Inc. ("Premier") and certain of its subsidiaries and

affiliates, as debtors and debtors-in-possession in the above-captioned chapter 11 cases (the

"Debtors"), by and through undersigned counsel, and hereby submits this memorandum of law

(the "Memorandum") in support of confirmation of the First Amended Plan of Liquidation of the

Debtors under Chapter 11 of the Bankruptcy Code [D.E. 183; Schedule 1] (as amended,

supplemented, restated, or modified from time to time, the "Plan") 2 pursuant to 11 U.S.C. §

1129. In support of confirmation, the Debtors respectfully represent the following:

                                    PRELIMINARY STATEMENT

           After more than three years post-petition, the Debtors are now positioned to reach the

ultimate goal of any chapter 11 case: confirmation of the chapter 11 plan. To that end, the




1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.




40306252
                Case 3:16-bk-02232-JAF       Doc 217      Filed 10/10/19    Page 2 of 33




Debtors are proud to present a fair, equitable plan that should be confirmed for the following

three reasons.

           First, 100% of voting creditors accepted the Plan; the Debtors did not receive one vote to

reject the Plan. Additionally, the Plan has the support of the Creditors' Committee and the

Debtors' largest unsecured creditor, 417 Fifth Avenue.

           Second, this Plan is the product of months of negotiations by and among the Debtors,

certain Professionals, the Limited Responsible Person, the Creditors' Committee, and the United

States Trustee. As a result, the Plan includes a proposal to reduce Professional Compensation

Claims by over $1,000,000.00, thereby boosting creditor recoveries to an estimated 70% on

allowed claims, exclusive of any recovery obtained through the pending D&O Litigation. And,

as a further result, confirmation of the Plan is now uncontested – paving the way for a smooth,

efficient transition for the effectiveness of the Plan.

           Finally, the Plan satisfies the requirements for confirmation under Section 1129 of the

Bankruptcy Code.

           For these reasons, and as set forth more completely below, the Plan should be confirmed.

                                           BACKGROUND

           1.      The pertinent facts relating to the Debtors' Chapter 11 Cases and the Plan are set

forth in the Disclosure Statement; the Plan; the Declaration of Matthew G. Roberts [D.E. 214]

(the "Roberts Declaration"); the Declaration of Jessica Leigh Sanders (the "Sanders

Declaration"), attached hereto as Exhibit A; the Declaration of Marshall Glade (the "Glade

Declaration"), attached hereto as Exhibit B; and any testimony that will be adduced and

submitted at or in connection with the Confirmation Hearing. Such facts are incorporated herein

as though set forth fully and at length.




                                                  -2-
40306252
                Case 3:16-bk-02232-JAF      Doc 217     Filed 10/10/19    Page 3 of 33




                         ARGUMENT AND CITATION TO AUTHORITY

           2.      To achieve confirmation of the Plan, the Court must find that the Plan satisfies

Section 1129 of the Bankruptcy Code by a preponderance of the evidence. See, e.g., In re Winn-

Dixie Stores, Inc., 356 B.R. 813, 817 (Bankr. M.D. Fla. 2006) ("The Debtors have met their

burden of proving each of the elements of Bankruptcy Code section 1129 by a preponderance of

the evidence, which is the applicable standard."). As set forth below, the Plan satisfies all of the

requirements of Section 1129, and, therefore, the Plan should be confirmed.

I.         THE PLAN SATISFIES THE REQUIREMENTS UNDER SECTION 1129(a) OF
           THE BANKRUPTCY CODE.

           A.      Section 1129(a)(1): The Plan Complies with All Applicable Provisions of the
                   Bankruptcy Code.

           3.      Pursuant to Section 1129(a)(1) of the Bankruptcy Code, a plan must comply with

all "applicable provisions" of the Bankruptcy Code. The legislative history of Section 1129(a)(1)

indicates that this provision encompasses the requirements of Bankruptcy Code Sections 1122

and 1123 governing classification of claims and the contents of a plan, respectively. See H.R.

REP. No. 95-595, at 412 (1977) ("Paragraph (1) requires that the plan comply with the applicable

provisions of chapter 11, such as section 1122 and 1123, governing classification and contents of

plan [sic]."). See also, e.g., Kane v. Johns-Manville Corp., 843 F.2d 636, 648 (2d Cir. 1988)

("[T]he legislative history of subsection 1129(a)(1) suggests that Congress intended the phrase

'applicable provisions' in this subsection to mean provisions of Chapter 11 that concern the form

and content of reorganization plans."). As demonstrated below, the Plan complies fully with the

requirements of Sections 1122 and 1123 (as well as with all other applicable provisions of the

Bankruptcy Code); therefore, the Plan satisfies Section 1129(a)(1).




                                                 -3-
40306252
                Case 3:16-bk-02232-JAF        Doc 217       Filed 10/10/19      Page 4 of 33




                   1.     The Plan Complies with Section 1122 of the Bankruptcy Code.

           4.      Section 1122 of the Bankruptcy Code provides that "a plan may place a claim or

interest in a particular class only if such claim or interest is substantially similar to the other

claims or interests of such class." 11 U.S.C. § 1122(a). Under this section, a plan may provide

for multiple classes of claims or interests as long as each claim or interest within a class is

substantially similar to other claims or interests in that class. In addition, substantially similar

claims may not be classified separately when it is done for an illegitimate reason. See, e.g., In re

Porcelli, 319 B.R. 8, 10 (Bankr. M.D. Fla. 2004) ("The adopted rule of proper classification is

that 'dissimilar claims may not be classified together; similar claims may be classified separately

only for a legitimate reason.'") (quoting Aetna Cas. & Sur. Co. v. Clerk, United States Bankr.

Court (In re Chateaugay Corp.), 89 F.3d 942, 949 (2d Cir. 1996)).

           5.      Here, the Plan's classification structure is proper and complies with Section

1122(a) of the Bankruptcy Code. The Plan designates the following four (4) classes of Claims

and Interests:3 Class 1 (Priority Non-Tax Claims); Class 2 (Unsecured Claims); Class 3 (PRXI

Equity Interests); and Class 4 (Subsidiary Equity Interests.). See Plan at § 2.3. This separate

classification of Claims against and Interests in the Debtors is based upon the differences in the

legal nature and/or priority of such Claims and Interests in accordance with applicable law.

Moreover, each of the Claims or Interests in each particular Class is substantially similar to the

other Claims or Interests in such Class. Accordingly, the classification structure set forth in the

Plan is proper and satisfies the requirements of Section 1122(a).




3
 In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority Tax
Claims have not been classified.



                                                    -4-
40306252
                Case 3:16-bk-02232-JAF           Doc 217       Filed 10/10/19        Page 5 of 33




                   2.     The Plan Complies with Section 1123(a) of the Bankruptcy Code.

           6.      Section 1123(a) of the Bankruptcy Code sets forth seven (7) requirements with

which the proponents of every chapter 11 plan, other than individual debtors, must comply. 4 As

demonstrated herein, the Plan fully complies with each of these enumerated requirements.

                          a.       Section 1123(a)(1): Designation of Classes of Claims and
                                   Interests.

           7.      Section 1123(a)(1) of the Bankruptcy Code requires that a plan designate classes

of claims and interests subject to Section 1122 of the Bankruptcy Code. As set forth above,

Article 2 of the Plan designates four (4) Classes of Claims and Interests. See Plan at § 2.3.

Accordingly, the Plan satisfies the requirements of Section 1123(a)(1).

                          b.       Section 1123(a)(2): Classes Unimpaired under the Plan

           8.      Section 1123(a)(2) of the Bankruptcy Code requires a plan to specify any class of

claims or interests that is not impaired under the proposed plan. In accordance therewith,

Section 2.3.1 of the Plan specifies that Class 1 (Priority Non-Tax Claims) is unimpaired. Plan at

§ 2.3.1. The Plan, therefore, satisfies the requirements of Section 1123(a)(2).

                          c.       Section 1123(a)(3): Treatment of Impaired Classes

           9.      Section 1123(a)(3) of the Bankruptcy Code requires a plan to specify the

treatment of impaired classes of claims or interests. Article 4 sets forth the treatment of Class 2

(Unsecured Claims), Class 3 (PRXI Equity Interests), and Class 4 (Subsidiary Equity Interests),

each of which constitutes an Impaired Class under the Plan. See Plan at Art. 4. Accordingly, the

Plan satisfies the requirements of Section 1123(a)(3).




4
 Section 1123(a)(8) provides an eighth requirement for individual debtors, which is not applicable in these Chapter
11 Cases and is not, therefore, discussed herein.



                                                       -5-
40306252
                 Case 3:16-bk-02232-JAF      Doc 217     Filed 10/10/19    Page 6 of 33




                           d.     Section 1123(a)(4): Equal Treatment within Classes

           10.      Section 1123(a)(4) of the Bankruptcy Code requires that a plan provide the same

treatment for each claim or interest within a particular class unless any claim or interest holder

agrees to less favorable treatment than other class members. Article 4 of the Plan specifies the

treatment of Claims and Interests in each respective Class, and, as required by Section

1123(a)(4), provides for the same treatment by the Debtors for each Claim or Interest in each

respective Class unless the Holder of a particular Claim or Interest has agreed to a less favorable

treatment of such Claim or Interest. See Plan at Art. 4. Accordingly, the Plan satisfies the

requirements of Section 1123(a)(4).

                           e.     Section 1123(a)(5): Adequate Means for Implementation

           11.      Section 1123(a)(5) of the Bankruptcy Code requires that a plan provide "adequate

means for the plan's implementation." 11 U.S.C. § 1123(a)(5). Although the Bankruptcy Code

does not define "adequate means," Section 1123(a)(5) lists a number of examples, including,

among other things, the transfer of all or any part of the property of the estate to one or more

entities, whether organized before or after the confirmation of such plan. See 11 U.S.C. §

1123(a)(5)(B). See also In re Stuart Glass & Mirror, Inc., 71 B.R. 332, 334 (Bankr. S.D. Fla.

1987) (noting that the proper test is whether the plan provides adequate means for its execution,

not whether alternative means might be available).

           12.      Here, Article 6 the Plan provides adequate means for its implementation. Article

6 provides for, among other things: (i) the creation of the Liquidating Trust; (ii) the appointment

and duties of the Liquidating Trustee; (iii) the appointment and duties of the Liquidating Trust

Oversight Committee; and (iv) the funding of distributions under the Plan. See generally, Plan at

Art. 6. Accordingly, the Plan provides for adequate means for its implementation, as required by

Section 1123(a)(5).


                                                  -6-
40306252
                 Case 3:16-bk-02232-JAF        Doc 217     Filed 10/10/19     Page 7 of 33




                           f.      Section 1123(a)(6): Prohibition of Non-Voting Securities

           13.      Section 1123(a)(6) of the Bankruptcy Code prohibits the issuance of nonvoting

equity securities and requires amendment of a debtor's charter to so provide. This section also

requires that a corporate charter provide an appropriate distribution of voting power among the

classes of securities possessing voting power. The Plan is a liquidating plan and does not

provide for the issuance of equity or other securities by the Debtors. See generally, Plan.

Accordingly, the requirements of Section 1123(a)(6) do not apply to the Plan.

                           g.      Section 1123(a)(7): Provisions Regarding Directors and Officers

           14.      Section 1123(a)(7) of the Bankruptcy Code requires that a plan "contain only

provisions that are consistent with the interests of creditors and equity security holders and with

public policy with respect to the manner of selection of any officer, director, or trustee under the

plan and any successor to such officer, director, or trustee." 11 U.S.C. § 1123(a)(7). Under the

Plan, a Liquidating Trustee will be appointed and will have the authority to administer Debtors'

assets in consultation with the Liquidating Trust Oversight Committee, make distributions to

Holders of Allowed Claims, take such other actions as are necessary to carry out the purposes of

the Liquidating Trust, and ultimately dissolve the Debtors. See Plan at Art. 6.

           15.      These provisions are consistent with the interests of creditors in that, ultimately,

the ability to control the disposition and activities in these Chapter 11 Cases is in the hands of the

Liquidating Trustee who represents, in a fiduciary capacity, the interests of all creditors.

Moreover, because all equity interests will be cancelled by confirmation of the Plan, the

reference in Section 1123(a)(7) to the interests of "equity security holders" is inapplicable in

these Chapter 11 Cases. The Plan, therefore, satisfies Section 1123(a)(7), to the extent it applies.




                                                    -7-
40306252
                 Case 3:16-bk-02232-JAF              Doc 217        Filed 10/10/19          Page 8 of 33




                    3.        The Plan Complies with Section 1123(b) of the Bankruptcy Code.

           16.      Section 1123(b) of the Bankruptcy Code identifies various discretionary

provisions that may (but need not) be included in a plan. As demonstrated below, each provision

of the Plan is consistent with Section 1123(b). 5

                              a.       Section 1123(b)(1): Impairment of Claims and Interests

           17.      Section 1123(b)(1) of the Bankruptcy Code provides that a plan "may impair or

leave unimpaired any class off claims, secured or unsecured, or of interests." 11 U.S.C. §

1123(b)(1). As set forth above, the Plan provides that certain Claims will be Unimpaired (Class

1), whereas other Claims and Interests will be Impaired (Classes 2 through 4). See Plan at Art. 2.

Accordingly, the Plan is consistent with Section 1123(b)(1) of the Bankruptcy Code.

                              b.       Section 1123(b)(2): Executory Contracts and Unexpired Leases

           18.      Section 1123(b)(2) of the Bankruptcy Code states that a plan may provide for the

assumption, assumption and assignment, or rejection of executory contracts and unexpired leases

pursuant to Section 365 of the Bankruptcy Code. The Plan provides that, on the Effective Date,

each Executory Contract and Unexpired Lease shall be deemed automatically rejected, unless

such Executory Contract or Unexpired Lease: (1) has been previously rejected, assumed, and/or

assumed and assigned by the Debtors; (2) is a contract, lease, or other agreement or document

entered into in connection with the Plan; or (3) is an insurance policy pursuant to which the

Debtors have any obligations in effect as of the Effective Date, in which case such policy shall

be deemed and treated as an executory contract, assumed by the Debtors and assigned to the

Liquidating Trust, and continue in full force and effect thereafter in accordance with its

respective terms.         See Plan at §§ 9.1, 9.2, 10.3. Accordingly, the treatment of Executory

Contracts in the Plan is authorized by, and is consistent with, Section 1123(b)(2).

5
    Section 1123(b)(4) does not apply to the Plan. Therefore, it is not discussed herein.



                                                           -8-
40306252
                 Case 3:16-bk-02232-JAF      Doc 217     Filed 10/10/19      Page 9 of 33




                           c.     Section 1123(b)(3): Settlement of Claims and Causes of Action

           19.      Section 1123(b)(3)(B) of the Bankruptcy Code provides that a plan "may provide

for the retention and enforcement by the debtor" of certain claims or interests. Among other

things, the Plan preserves and assigns to the Liquidating Trust all Causes of Action owned by the

Debtors or their Estates, except as otherwise provided in the Plan.              See Plan at § 6.2.3.

Accordingly, the Plan is authorized by, and consistent with, Section 1123(b)(3).

                           d.     Section 1123(b)(5): Modification of Creditor Rights

           20.      Section 1123(b)(5) of the Bankruptcy Code provides that a plan may "modify the

rights of holders of secured claims, other than a claim secured only by a security interest in real

property that is the debtor's principal residence, or of holders of unsecured claims, or leave

unaffected the rights of holders of any class of claims." 11 U.S.C. § 1123(b)(5). As set forth in

Article 4 of the Plan, the Plan modifies the rights of Holders of Claims and Interests in Classes 2

through 4. The Plan leaves unaffected the rights of Holders of Claims in Class 1. See generally

Article 4. Accordingly, the Plan is consistent with Section 1123(b)(5).

                           e.     Section 1123(b)(6): Other Appropriate Provisions

           21.      Section 1123(b)(6) of the Bankruptcy Code is a "catchall" provision which

permits inclusion in a plan of "any appropriate provision as long as such provision is not

inconsistent with applicable provisions of [the Bankruptcy Code]." 11 U.S.C. § 1123(b)(6).

Typically, provisions such as retention of jurisdiction and exculpatory clauses are considered

"appropriate" and "not inconsistent" within the meaning of Section 1123(b)(6). See 7 Collier on

Bankruptcy ¶ 1123.02 (16th ed. 2019) ("Additional provisions that are typical of reorganization

plans include . . . provisions for the retention of jurisdiction by the court . . ."). See also, e.g., In

re Winn-Dixie Stores, Inc., 356 B.R. 813, 820 (Bankr. M.D. Fla. 2006) ("The indemnification,




                                                  -9-
40306252
             Case 3:16-bk-02232-JAF               Doc 217        Filed 10/10/19        Page 10 of 33




exculpation, release and injunction provisions of the Plan . . . are consistent with Bankruptcy

Code sections . . . 1123(b)(6) . . .").

           22.    Here, the Plan provides for, among other things, the Court's retention of

jurisdiction over certain matters related to the Plan. See Plan at Art. 12. The Plan also includes

an exculpation for certain Exculpated Parties6 for any potential claims arising out of or relating

to the Chapter 11 Cases and the agreements made in connection therewith, except for acts and

omissions that are the product of actual fraud, gross negligence, or willful misconduct (the

"Exculpation"). Generally, courts approve exculpation provisions where they are appropriately

tailored to protect the exculpated parties from inappropriate litigation and do not relieve any

party of liability for gross negligence or willful misconduct. See, e.g., In re Calpine Corp., No.

05-60200 (BRL), 2007 Bankr. LEXIS 4390, at *27 (Bankr. S.D.N.Y. Dec. 19, 2007) (approving

such a provision). The Exculpation here is appropriately tailored and is an integral part of the

Plan.      See Sanders Declaration at ¶ 25.             Moreover, it provides necessary and customary

protections to the Exculpated Parties similar in scope and breadth to the exculpation provisions

in other chapter 11 plans that this Court has approved. See, e.g., In re Winn-Dixie Stores, 356

B.R. 239, 261 (Bankr. M.D. Fla. 2006) (finding as appropriate an exculpation provision which

"limit[ed] liability and provide[d] for an injunction of any right of action against the Debtors, the

Reorganized Debtors, their respective subsidiaries, the Creditors Committee, Wachovia, the

Indenture Trustee or any of their respective present or former members, officers, directors , . .

6
  "Exculpated Parties" are collectively defined as: "(i) effective as of the Effective Date, the Debtors, Jessica Leigh
Sanders, in her capacity as an officer of the Debtors, the Debtors' Professionals (acting in such capacity), the
members of the Creditors' Committee (acting in such capacity) and the Creditors' Committee's Professionals (acting
in such capacity), and the members of the Equity Committee (acting in such capacity) and the Equity Committee's
Professionals (acting in such capacity) and (ii) effective as of the D&O Settlement Effective Date with respect to the
Pre-Merger D&Os (collectively referred to herein as the "Exculpated D&O Parties", and with the Debtors, Jessica
Leigh Sanders, in her capacity as an officer of the Debtors, the Debtors' Professionals (acting in such capacity), the
members of the Creditors' Committee (acting in such capacity), the Creditors' Committee's Professionals (acting in
such capacity), and the members of the Equity Committee (acting in such capacity) and the Equity Committee's
Professionals (acting in such capacity)." Plan at § 10.2.



                                                        - 10 -
40306252
                Case 3:16-bk-02232-JAF      Doc 217       Filed 10/10/19   Page 11 of 33




professionals, and agents for any matters related to the Chapter 11 Case or the Plan process

except for acts and omissions which [we]re the result of fraud, gross negligence, or willful

misconduct."); In re Fiddler's Creek, LLC, 2011 Bankr. LEXIS 5726, at *102 (Bankr. M.D. Fla.

Aug. 29, 2011) (approving similar provisions); In re Taylor Bean & Whitaker Mortgage Corp.,

Case No. 3:09-bk-07047-JAF, [D.E. 3420 at ¶ 57] (Bankr. M.D. Fla. July 21, 2011) (same).

           23.     Accordingly, the retention of jurisdiction and Exculpation each is consistent with

the Bankruptcy Code and complies with applicable case law. As such, both should be approved.

           24.     Based upon the foregoing, the Plan complies fully with the requirements of

Section 1122 and 1123. The Plan, therefore, satisfies Section 1129(a)(1).

           B.      Section 1129(a)(2): The Debtors Have Complied with the Provisions of the
                   Bankruptcy Code.

           25.     Section 1129(a)(2) of the Bankruptcy Code requires that the plan proponent

comply with the applicable provisions of the Bankruptcy Code. The legislative history of

Section 1129(a)(2) reflects that this provision is intended to encompass the disclosure and

solicitation requirements under the Bankruptcy Code. H.R. REP. No. 95-595, at 412 ("Paragraph

(2) [of Section 1129(a)] requires that the proponent of the plan comply with the applicable

provisions of chapter 11, such as section 1125 regarding disclosure."). See also In re Texaco

Inc., 84 B.R. 893, 906-07 (Bankr. S.D.N.Y. 1988) ("[T]he principal purpose of Section

1129(a)(2) is to assure that the proponents have complied with the requirements of Section 1125

in the solicitation of acceptances to the plan.").

           26.     The Debtors (as Plan Proponents) have complied with the applicable provisions of

the Bankruptcy Code, including the provisions of Section 1125 regarding disclosure and plan

solicitation. Section 1125 of the Bankruptcy Code prohibits the solicitation of acceptances or

rejections of a chapter 11 plan from holders of claims or interests "unless, at the time of or before



                                                 - 11 -
40306252
             Case 3:16-bk-02232-JAF       Doc 217       Filed 10/10/19   Page 12 of 33




such solicitation, there is transmitted to such holder the plan or a summary of the plan, and a

written disclosure statement approved, after notice and a hearing, by the court as containing

adequate information." 11 U.S.C. § 1125(b).

           27.   In these Chapter 11 Cases, the Court entered an Order [D.E. 83] (the "Disclosure

Statement Order"), which, among other things, approved: (i) the Disclosure Statement, on a

preliminary basis, as containing adequate information under Section 1125 of the Bankruptcy

Code; (ii) the Solicitation Packages (as defined in the Disclosure Statement Order) for use in

soliciting votes on the Plan of Liquidation of the Debtors under Chapter 11 of the Banrkuptcy

Code [D.E. 81] (the "Original Plan"); (iii) the notices to be sent to those Holders of Claims or

Interests or other parties-in-interest not eligible to vote on the Original Plan (collectively, the

"Plan Notices"); and (iv) the rules for tabulating the votes to accept or reject the Original Plan.

Subsequently, after the Debtors filed the Plan, the Court entered an Order [D.E. 189] (the

"Adjournment Order"), which, among other things: (i) provided that the disposition of any Class

2 Ballots timely cast on the Original Plan controlled with respect to the Plan, unless timely

superseded by an Amended Ballot (as defined therein); and (ii) directed the Debtors to serve the

Adjournment Notice (as defined therein) on the parties who received Solicitation Packages

and/or Plan Notices.

           28.   The Debtors promptly transmitted the Solicitation Packages, Plan Notices, and

Adjournment Notice to the appropriate recipients in accordance with the Solicitation Procedures

Order and Adjournment Order. See Roberts Declaration at ¶¶ 6, 8. The Debtors did not solicit

the acceptance or rejection of the Original Plan (or, to the extent applicable, the Plan) before the

approval and transmission of the Disclosure Statement.         See Sanders Declaration at ¶ 28.

Accordingly, the Debtors have complied with the applicable provisions of Title 11, including




                                               - 12 -
40306252
                Case 3:16-bk-02232-JAF     Doc 217       Filed 10/10/19    Page 13 of 33




Section 1125 of the Bankruptcy Code and Bankruptcy Rules 3017 and 3018, and, as a result, the

Plan meets the requirements of Section 1129(a)(2).

           C.      Section 1129(a)(3): The Plan Has Been Proposed in Good Faith and Not by
                   Any Means Forbidden by Law.

           29.     Section 1129(a)(3) of the Bankruptcy Code requires that a plan be proposed in

good faith and not by any means forbidden by law." 11 U.S.C. § 1129(a)(3). Although the

Bankruptcy Code does not define "good faith," courts typically find that "a plan is proposed in

good faith 'if there is a likelihood that the plan will achieve a result consistent with the standards

prescribed under the Code.'" In re the Leslie Fay Cos., 207 B.R. 764, 781 (Bankr. S.D.N.Y.

1997) (internal citations omitted). See also In re McCormick, 49 F.3d 1524, 1526 (11th Cir.

1995) ("Where the plan is proposed with the legitimate and honest purpose to reorganize and has

a reasonable hope of success, the good faith requirements of Section 1129(a)(3) are satisfied.").

           30.     The Plan has been proposed in good faith and for the legitimate purpose of

winding down the Debtors' estates, distributing the Debtors' assets in accordance with the

priority scheme set forth in the Bankruptcy Code, and maximizing the returns available to

creditors. Indeed, the Plan is the product of extensive arms-length negotiations among the

Debtors, the Creditors' Committee, the Professionals, and the Debtors' major creditor

constituencies. Moreover, the Plan incorporates an agreement between the Professionals in these

Chapter 11 Cases, which agreement reduces outstanding Professional Compensation Claims

(entitled to Administrative Expense priority under the Plan) by over $1,000,000.00. See Plan at

§§ 3.1.3, 6.4; and supplemental final fee applications filed by certain professionals on or after

October 8, 2019. As a result, distributions to Holders of Allowed Unsecured Claims under the

Plan have been boosted to an estimated 70% return, exclusive of any recovery obtained through

the pending D&O Litigation. See Glade Declaration at ¶ 9. Put simply, the Plan is consistent



                                                - 13 -
40306252
                Case 3:16-bk-02232-JAF     Doc 217       Filed 10/10/19   Page 14 of 33




with the interests of creditors. The Plan, therefore, satisfies the "good faith" requirement of

Section 1129(a)(3).

           D.      Section 1129(a)(4): The Plan Provides for Court Approval of Payment for
                   Professional Fees and Expenses.

           31.     Section 1129(a)(4) of the Bankruptcy Code provides that any payment made or to

be made by the plan proponent, the debtor, or a person issuing securities or acquiring property

under the plan, for services or for costs and expenses in, or in connection with, the case or the

plan, be subject to approval by the Court as reasonable. See 11 U.S.C. § 1129(a)(4). This

section has been construed to require that all payments of professional fees that are made from

estate assets be subject to bankruptcy court review and approval as to their reasonableness. See

In re Johns-Manville Corp., 68 B.R. 618, 632 (Bankr. S.D.N.Y. 1986).

           32.     The Plan provides for the Court's approval of payments made or to be made by

the Debtors for services or for costs and expenses in, or in connection with, the Chapter 11

Cases, or in connection with the Plan and incident to the Chapter 11 Cases. See Plan at §§ 3.1.3

and 6.4. Indeed, the Plan's proposed resolution for Professional Compensation Claims (subject

to the Court's approval through confirmation) was a heavily negotiated aspect of the Plan.

Accordingly, the Plan satisfies Section 1129(a)(4).

           E.      Section 1129(a)(5): The Debtors Have Disclosed All Necessary Information
                   Regarding Directors, Officers, and Insiders.

           33.     Section 1129(a)(5) of the Bankruptcy Code requires that the plan proponent

disclose the identity and affiliations of the proposed officers and directors of the reorganized

debtors; that the appointment or continuance of such officers and directors be consistent with the

interests of creditors and equity security holders and with public policy; and that there be

disclosure of the identity and compensation of any insiders to be retained or employed by the




                                                - 14 -
40306252
                Case 3:16-bk-02232-JAF       Doc 217        Filed 10/10/19   Page 15 of 33




reorganized debtors. See 1129(a)(5). See also In re Atlanta Southern Business Park, 173 B.R.

444, 452 (Bankr. N.D. Ga. 1994).

           34.     Sections 6.3.1 and 6.2.7(a) of the Plan, respectively, disclose the identities of the

initial members of the Liquidating Trust Oversight Committee and the identity of the Liquidating

Trustee. See Plan § 6.3.1 (identifying B.E. Capital Management Fund, LP, Dalian Biotechnique

Co., Ltd., and 417 Fifth Avenue LLC as the initial members of the Liquidating Trust Oversight

Committee); § 6.2.7(a) (identifying Mark C. Healy of Michael Moecker & Associates as

Liquidating Trustee).         Both sections further describe the mechanism for the removal,

replacement, and/or succession of the Liquidating Trustee and members of the Liquidating Trust

Oversight Committee. Moreover, the Plan does not provide for the employment of any insiders.

The Plan, therefore, satisfies the requirements of Section 1129(a)(5).

           F.      Section 1129(a)(6): Inapplicable.

           35.     Pursuant to Section 1129(a)(6) of the Bankruptcy Code, "[a]ny governmental

regulatory commission with jurisdiction, after confirmation of the plan, over the rates of the

debtor [must have] approved any rate change provided for in the plan, or such rate change is

expressly conditioned on such approval." 11 U.S.C. § 1129(a)(6).

           36.     The Plan does not provide for the change of any rates subject to the oversight of a

governmental regulatory commission. See generally, Plan. Accordingly, Section 1129(a)(6)

does not apply to the Plan.

           G.      Section 1129(a)(7): Distributions to Creditors under the Plan Will Not Be
                   Less than a Hypothetical Recovery under a Chapter 7 Liquidation.

           37.     Section 1129(a)(7) of the Bankruptcy Code provides, in relevant part:

                   With respect to each impaired class of claims or interests –
                   (A)    each holder of a claim or interest of such class –
                   (i)    has accepted the plan; or




                                                   - 15 -
40306252
             Case 3:16-bk-02232-JAF         Doc 217       Filed 10/10/19    Page 16 of 33




                 (ii)    will receive or retain under the plan on account of such
                 claim or interest property of a value, as of the effective date of the
                 plan, that is not less than the amount that such holder would so
                 receive or retain if the debtor were liquidated under chapter 7 of
                 this       title      on       such        date       .       .       .

11 U.S.C. § 1129(a)(7).

           38.   Section 1129(a)(7) is often referred to as the "best interests test" or the

"liquidation test." See Marshall v. Marshall (In re Marshall), 721 F.3d 1032, 1046 (9th Cir.

2013) (referring to Section 1129(a)(7) as "[t]he so-called 'Best Interest of Creditors' test."). It

focuses on individual dissenting creditors and equity holders rather than classes of claims or

interests. See Bank of Am. Nat'l Tr. & Sav. Ass'n v. 203 N. Lasalle St. P'ship, 526 U.S. 434, 441

n.13 (1999) ("The "best interests" test applies to individual creditors holding impaired claims,

even if the class as a whole votes to accept the plan."). The test requires that "if the holder of a

claim impaired under a plan of reorganization has not accepted the plan, then such holder must

'receive . . . on account of such claim . . . property of a value, as of the effective date of the plan,

that is not less than the amount that such holder would so receive . . . if the debtor were

liquidated under chapter 7 . . . on such date.'" Id. (quoting 11 U.S.C. § 1129(a)(7)).

           39.   Here, the best interests test does not apply to Holders of Claims in Class 1 (Non-

Tax Priority Claims) as they are unimpaired under the Plan and, therefore, are deemed to have

accepted the Plan. See Plan at § 2.3.1. See also 11 U.S.C. § 1126(f). The best interests test is

satisfied with respect to Class 2 (Unsecured Claims), Class 3 (PRXI Equity Interests), and Class

4 (Subsidiary Interests) because (i) the recovery to Holders of Allowed Class 2 Claims under the

Plan exceeds that which would be available under a Chapter 7 liquidation scheme and (ii)

Holders of Interests in Classes 3 and 4 would not be entitled to any recovery under Chapter 7.




                                                 - 16 -
40306252
             Case 3:16-bk-02232-JAF              Doc 217        Filed 10/10/19        Page 17 of 33




           40.    The Glade Declaration provides the Debtors' Chapter 7 liquidation analysis (as set

forth therein, the "Liquidation Analysis").             The Liquidation Analysis demonstrates that all

Holders of Impaired Claims and Interests (i.e., Classes 2 through 4) will receive property of a

value not less than the value such Holders would receive in a liquidation under Chapter 7 of the

Bankruptcy Code. Specifically, Holders of Allowed Unsecured Claims (Class 2) are estimated

to receive, under the Plan, an approximately 70% distribution on account of their Allowed

Claims, exclusive of any recovery obtained through the pending D&O Litigation.                               Glade

Declaration at ¶ 8. This approximately 70% distribution is made possible by, among other

things, the voluntary reduction by over $1,000,000 of outstanding Professional Compensation

Claims pursuant to Sections 3.1.3(a) and 6.4 of the Plan (defined in the Glade Declaration as the

"Global Fee Proposal"), and supplemental final fee applications filed by certain professionals.

See id. at ¶ 9. Without the Global Fee Proposal, however, Holders of Allowed Unsecured Claims

are estimated to receive an approximately 63.5% distribution on account of their Claims. Id. at ¶

8. Because, among other things, the Global Fee Proposal would not be part of any Chapter 7

liquidation, Holders of Allowed Unsecured Claims would receive less under a Chapter 7

liquidation than they would under the Plan.7 Likewise, Holders of PRXI Equity Interests (Class

3) and Subsidiary Equity Interests (Class 4) would not be better off under a Chapter 7

liquidation because such Holders still would not receive any distribution.

           41.    The Plan, therefore, satisfies the best interests test of Section 1129(a)(7). Holders

of Allowed Unsecured Claims stand to receive a greater distribution under the Plan than they

would under a Chapter 7 liquidation, and Holders of Interests are not treated any less favorably



7
  Additionally, and as set forth in the Glade Declaration, the expenses of a Chapter 7 liquidation, and the attendant
delay in distributions to creditors that would certainly accompany a conversion to Chapter 7, likely would reduce
recoveries even further. See Glade Declaration at ¶ 12.



                                                       - 17 -
40306252
                Case 3:16-bk-02232-JAF      Doc 217       Filed 10/10/19   Page 18 of 33




under the Plan than they would be in a Chapter 7 liquidation. See Glade Declaration at ¶ 10.

Accordingly, the Plan satisfies the requirements of Section 1129(a)(7).

           H.      Section 1129(a)(8): Because Classes 3 and 4 Have Been Deemed to Reject the
                   Plan, Plan Acceptance Must Be Measured under Section 1129(b).

           42.     Section 1129(a)(8) of the Bankruptcy Code requires that, with respect to each

class of claims or interests, that (a) such class has accepted the plan, or (b) such class is not

impaired under the plan. See 11 U.S.C. § 1129(a)(8). Pursuant to Bankruptcy Code Section

1126(c), a class of claims accepts a plan if holders of at least two thirds in amount and more than

one half in number of claims vote to accept the plan – counting only those claims whose holders

actually vote. See 11 U.S.C. § 1126(c). Under Bankruptcy Code Section 1126(d), a class of

interests accepts a plan if holders of at least two thirds in amount of the allowed interests in that

class vote to accept the plan. See 11 U.S.C. § 1126(d).

           43.     The Plan provides that Classes 2 through 4 are Impaired and that Classes 3 and 4

are deemed to have rejected the Plan. See Plan at § 2.3. The Plan, therefore, cannot satisfy

Section 1129(a)(8) because less than all Impaired Classes have voted to accept the Plan;

however, as set forth in Section II. below, the Plan nonetheless satisfies the requirements for

confirmation pursuant to Section 1129(b) of the Bankruptcy Code.

           I.      Section 1129(a)(9): The Plan Provides for Proper Treatment of Priority
                   Claims.

           44.     Section 1129(a)(9) of the Bankruptcy Code requires that holders of allowed

claims entitled to priority under Bankruptcy Code Section 507(a) receive specified cash

payments under the plan. Unless the holder of a particular claim agrees to a different treatment

with respect to such claim, Section 1129(a)(9) sets forth the treatment the plan must provide.

           45.     Section 3.1.1 of the Plan provides that, with the exception of Professional

Compensation Claims (which are addressed through the Global Fee Resolution), each Holder of


                                                 - 18 -
40306252
                Case 3:16-bk-02232-JAF     Doc 217       Filed 10/10/19   Page 19 of 33




an Allowed Administrative Expense Claim will receive payment in full in Cash equal to such

Allowed Administrative Expense Claim on the Effective Date of the Plan. See Plan at § 3.1.1.

Thus, the Plan satisfies Section 1129(a)(9)(A) of the Bankruptcy Code.

           46.     In accordance with Section 1129(a)(9)(B) of the Bankruptcy Code, Section 4.1 of

the Plan provides that Holders of Allowed (Non-Tax) Priority Claims shall receive: (a) Cash in

an amount equal to the amount of such Allowed Priority Claim on the later of (1) the Effective

Date, or as soon as reasonably practicable thereafter, and (2) for Claims that become Allowed

Priority Claims, immediately following the date upon which a Claim becomes an Allowed

Priority Claim, or as soon as reasonably practicable thereafter; or (b) such other treatment as to

render the Allowed Priority Claim Unimpaired under the Plan. See Plan at § 4.1.

           47.     Finally, Section 3.3 of the Plan provides that Holders of Allowed Priority Tax

Claims shall receive Cash in an amount equal to such Allowed Priority Tax Claim on, or as soon

thereafter as is reasonably practicable, the Effective Date, but in no event later than the end of

five (5) years from the Petition Date. As to any Priority Tax Claim that will no be paid in full on

the Effective Date, the Plan provides for the payment of interest at the applicable statutory rate.

See Plan at § 3.3. Accordingly, the Plan complies with the requirements of Section 1129(a)(9) of

the Bankruptcy Code.

           J.      Section 1129(a)(10): At Least One Class of Impaired Claims Has Accepted
                   the Plan.

           48.     Section 1129(a)(10) of the Bankruptcy Code requires the affirmative acceptance

of a plan by at least one class of impaired claims, "determined without including any acceptance

of the plan by any insider." 11 U.S.C. § 1129(a)(10).

           49.     Pursuant to the Plan, Class 2 (Unsecured Claims) is the only Impaired Class

entitled to vote on the Plan. See Plan at § 2.3.2. As set forth in the Roberts Declaration, Class 2



                                                - 19 -
40306252
                Case 3:16-bk-02232-JAF     Doc 217       Filed 10/10/19   Page 20 of 33




voted to accept the Plan unanimously. See Roberts Declaration at ¶ 11. Accordingly, the Plan

satisfies Section 1129(a)(10).

           K.      Section 1129(a)(11): The Plan Is Feasible.

           50.     Section 1129(a)(11) of the Bankruptcy Code requires that the Court determine

that confirmation of the Plan is "not likely to be followed by the liquidation, or the need for

further financial reorganization, of the debtor or any successor to the debtor under the plan,

unless such liquidation or reorganization is proposed in the plan." 11 U.S.C. § 1129(a)(11).

           51.     To make this determination, courts assess whether the debtor can realistically

carry out provisions of the plan and whether the plan offers a reasonable prospect of success.

See In re IPC Atlanta Ltd. P'ship, 142 B.R. 547, 560 (Bankr. N.D. Ga. 1992). Key to this

assessment is whether there is a reasonable probability that the provisions of the plan can be

performed; the feasibility requirement protects against visionary or speculative plans. See Pizza

of Haw., Inc. v. Shakey's, Inc. (In re Pizza of Haw., Inc.), 761 F.2d 1374, 1382 (9th Cir. 1985).

The feasibility standard, however, is greatly simplified in the context of a liquidating chapter 11

plan. In this scenario, feasibility is established by demonstrating that "the liquidation itself, as

proposed in the plan, is feasible." In re Heritage Org., L.L.C., 375 B.R. 230, 311 (Bankr. N.D.

Tex. 2007).

           52.     The liquidation proposed by the Plan is feasible. As set forth in the Plan and

Disclosure Statement, on the Effective Date, the Debtors' remaining assets will vest in the

Liquidating Trust for administration and distribution. See generally, Plan at Art. 6. There is thus

nothing contingent or speculative about the Debtors' ability to make the distributions proposed in

the Plan, and, consequently, the Plan is feasible. See Heritage, 375 at 312 ("[T]he Second

Amended Plan contemplates that all assets (including causes of action) will be transferred to a

trust, the trust will pursue certain litigation, and creditors will receive their pro rata share of


                                                - 20 -
40306252
                Case 3:16-bk-02232-JAF      Doc 217       Filed 10/10/19   Page 21 of 33




whatever money the trust recovers, if any. That course of action is unquestionably feasible.").

Accordingly, the Plan satisfies Section 1129(a)(11).

           L.      Section 1129(a)(12): All Statutory Fees Have Been or Will Be Paid.

           53.     Section 1129(a)(12) of the Bankruptcy Code requires the payment of "[a]ll fees

payable under section 1930 of title 28, as determined by the court at the hearing on confirmation

of the plan." 11 U.S.C. § 1129(a)(12). In accordance with Section 1129(a)(12), the Plan

provides that: "All fees and charges assessed against the Estate under . . . 28 U.S.C. §§ 1911-

1930, which are incurred but unpaid for all periods through the Effective Date, will be paid on

the Effective Date or as soon as reasonably practicable thereafter, by the Liquidating Trustee.

After the Effective Date, the Liquidating Trustee shall pay to the U.S. Trustee the U.S. Trustee

Fees, in Cash, until the Chapter 11 Cases are closed, and a Final Decree is entered." Plan at §

3.2. The Plan, therefore, satisfies all applicable requirements of Section 1129(a)(12).

           M.      Section 1129(a)(13): Inapplicable.

           54.     Section 1129(a)(13) of the Bankruptcy Code requires that a plan provide "for the

continuation after its effective date of payment of all retiree benefits, as that term is defined in

section 1114 [of the Bankruptcy Code] . . ." 11 U.S.C. § 1129(a)(13). The Debtors are not (and,

as of the Petition Date, were not) obligated to provide any retiree benefits as that term is defined

in Section 1114 of the Bankruptcy Code. Moreover, pursuant to the Plan, the Debtors eventually

will be dissolved (and thus will not have any employees post-confirmation). Section 1129(a)(13)

is, therefore, inapplicable to the Plan.

           N.      Section 1129(a)(14): Inapplicable.

           55.     Section 1129(a)(14) of the Bankruptcy Code contains requirements with respect

to the payment of domestic support obligations required by statute or by judicial or




                                                 - 21 -
40306252
                Case 3:16-bk-02232-JAF      Doc 217       Filed 10/10/19   Page 22 of 33




administrative order. See 11 U.S.C. § 1129(a)(14). Because the Debtors are not required to pay

any domestic support obligations, Section 1129(a)(14) is inapplicable.

           O.      Section 1129(a)(15): Inapplicable.

           56.     Section 1129(a)(15) of the Bankruptcy Code only applies to cases in which the

debtor is an individual. See 11 U.S.C. § 1129(a)(15). The Debtors are not individuals; therefore,

Section 1129(a)(15) is inapplicable.

           P.      Section 1129(a)(16): Inapplicable.

           57.     Section 1129(a)(16) contains requirements with respect to property transfers made

by a "corporation or trust that is not a moneyed, business, or commercial corporation or trust."

11 U.S.C. § 1129(a)(16). Section 1129(a)(16), in other words, applies only to corporations and

trusts that are not "moneyed, business, or commercial." Id. The Debtors, however, are (or were)

for-profit organizations. Accordingly, Section 1129(a)(16) is inapplicable.

II.        THE PLAN SATISFIES THE "CRAM DOWN" REQUIREMENT UNDER
           SECTION 1129(b) OF THE BANKRUPTCY CODE.

           58.     Section 1129(b) of the Bankruptcy Code provides a mechanism for confirmation

of a plan in circumstances where fewer than all impaired classes of claims and/or interests accept

a plan, as otherwise required by Section 1129(a)(8). Pursuant to Section 1129(b), a court, on

request from the plan proponent, "shall confirm the plan notwithstanding the requirements of

[Section 1129(a)(8)] if the plan does not discriminate unfairly, and is fair and equitable, with

respect to each class of claims or interests that is impaired under, and has not accepted, the plan."

11 U.S.C. § 1129(b). Thus, under Section 1129(b), the Court may "cram down" a plan over the

rejection or "deemed rejection" of a plan by impaired classes of claims or interests as long as the

plan does not "discriminate unfairly" and is "fair and equitable" with respect to such classes.

See, e.g., Johns-Manville Corp., 843 F.2d at 650.




                                                 - 22 -
40306252
                Case 3:16-bk-02232-JAF      Doc 217       Filed 10/10/19   Page 23 of 33




           59.     Here, Holders of Interests in Classes 3 (PRXI Equity Interests) and 4 (Subsidiary

Equity Interests) are Impaired under the Plan and deemed to reject the Plan. See generally, Plan

at Article 2. Accordingly, the Debtors (as Plan Proponents) invoke Section 1129(b) with respect

to Classes 3 and 4.

           A.      Section 1129(b)(1): The Plan Does Not Discriminate Unfairly.

           60.     The unfair discrimination standard of Section 1129(b)(1) ensures that a plan does

not unfairly discriminate against a dissenting class with respect to the value it will receive under

a plan when compared to the value given to all other similarly situated classes. See Johns-

Manville, 68 B.R. at 636. As a general matter, however, a classification scheme does not

"unfairly discriminate" if there are reasonable, non-discriminatory reasons for the classification.

See In re Elmwood, Inc., 182 B.R. 845, 850 (D. Nev. 1995). Thus, a plan violates Section

1129(b)(1) only if similar classes are treated differently without a reasonable basis for the

disparate treatment. Cf. id.

           61.     Here, there are reasonable and nondiscriminatory reasons for the separate

classification of Classes 3 and 4, which are the only two classes that have not accepted the Plan

(by virtue of their "deemed rejecting" status). Classes 3 and 4 are comprised of equity interests

in Premier and certain of its subsidiaries, respectively; however, the remaining Classes are

comprised of claims against the Debtors. See generally, Plan at Art. 2. Classes 3 and 4 are thus

legally distinct and separate from Classes 1 and 2. Further, Classes 3 and 4 are legally distinct

and separate from one another because Class 4 is comprised of equity interests subordinate to

those in Class 3.          Accordingly, separate classification of these Classes is not unfair

discrimination, and the Plan complies with Section 1129(b)(1).




                                                 - 23 -
40306252
                Case 3:16-bk-02232-JAF       Doc 217       Filed 10/10/19    Page 24 of 33




           B.      Section 1129(b)(2): The Plan Is Fair and Equitable.

           62.     Section 1129(b)(2)(C) of the Bankruptcy Code sets forth the definition of "fair

and equitable" with respect to the treatment of equity interests. To be "fair and equitable" as to

holders of interests, Section 1129(b)(2)(C) requires a plan to provide either: (i) that each holder

of an equity interest will receive or retain under the plan property of a value equal to the greatest

of the fixed liquidation preference to which such holder is entitled, the fixed redemption price to

which such holder is entitled, or the value of the interest; or (ii) that a holder of an interest that is

junior to the nonaccepting class will not receive or retain any property under the plan. See 11

U.S.C § 1129(b)(2)(C).

           63.     Here, the "fair and equitable" rule is satisfied as to Classes 3 and 4. No interests

junior to Classes 3 or 4 will receive or retain any property under the Plan on account of such

junior interests. See generally, Plan at §§ 4.3, 4.4. This is sufficient to meet the requirements of

the "fair and equitable" test. See Westpointe v. Prarie Prop (In re Westpointe), 241 F.3d 1005,

1007 (8th Cir. 2001) (holding that the fair and equitable test was satisfied where no interest

junior to the interests of the rejecting class received any property under the plan). The Plan,

therefore, satisfies Section 1129(b)(2)(C).

III.       THE PLAN SATISFIES THE REMAINING APPLICABLE REQUIREMENTS
           UNDER SECTION 1129.

           64.     The Plan is the only plan before the Court for confirmation, and accordingly,

Section 1129(c) is satisfied or is otherwise inapplicable. Likewise, the principal purpose of the

Plan is not the avoidance of taxes or the avoidance of the application of Section 5 of the

Securities Act of 1933; therefore, the Plan satisfies the requirements of Section 1129(d). Finally,

these Chapter 11 Cases are not "small business case[s]," as that term is defined in the Bankruptcy

Code. Thus, Section 1129(e) is inapplicable.




                                                  - 24 -
40306252
             Case 3:16-bk-02232-JAF        Doc 217       Filed 10/10/19   Page 25 of 33




                                           CONCLUSION

           65.     The Plan will bring to a close these Chapter 11 Cases – which have been pending

now for over three years and hotly contested for much of that time. Just as importantly, the Plan

is the culmination of substantial negotiation and compromise by and among the Debtors and a

number of their constituents, and it has been accepted unanimously by the only Class entitled to

vote thereon, recommended by the Creditors' Committee, and endorsed by the Debtors' largest

unsecured creditor. Finally, and as set forth above, the Plan satisfies all requirements of Section

1129 of the Bankruptcy Code.

           WHEREFORE, the Debtors respectfully request entry of an order confirming the Plan

and granting such other relief as may be just and proper.



Dated:           October 10, 2019                   NELSON MULLINS RILEY &
                                                    SCARBOROUGH LLP


                                                    By: /s/ Lee D. Wedekind, III
                                                        Lee D. Wedekind, III, FL Bar No. 670588
                                                        50 N. Laura Street
                                                        Suite 4100
                                                        Jacksonville, FL 32202
                                                        Telephone: 904.665.3656
                                                        Facsimile: 904.665.3699

                                                    Co-Counsel for Debtors and Debtors in
                                                    Possession

                                                   -and-




                                                - 25 -
40306252
           Case 3:16-bk-02232-JAF   Doc 217     Filed 10/10/19   Page 26 of 33




                                                TROUTMAN SANDERS LLP
                                                Harris B. Winsberg (FL Bar No. 0127190)
                                                Matthew R. Brooks (admitted pro hac vice)
                                                Bank of America Plaza
                                                600 Peachtree Street NE
                                                Suite 3000
                                                Atlanta, GA 30308-2216
                                                Telephone: 404.885.3000
                                                Facsimile: 404.885.3900

                                          Counsel for Debtors and Debtors in Possession




                                       - 26 -
40306252
       Case 3:16-bk-02232-JAF          Doc 217   Filed 10/10/19   Page 27 of 33




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on October 10, 2019. I also certify that the
foregoing document is being served this day on the following counsel of record via
transmission of Electronic Filing generated by CM/ECF:

 Jay B. Verona, Esq.                         Jill E. Kelso, Esq.
 Shumaker, Loop & Kendrick, LLP              Miriam G. Suarez, Esq.
 101 E. Kennedy Blvd., Suite 2800            Office of the United States Trustee
 Tampa, FL 33602                             400 W. Washington Street, Suite 1100
 (813) 229-7600                              Orlando FL 32801
 jverona@slk-law.com                         (407) 648-6301 ext. 137
 Attorneys for George F. Eyde                jill.kelso@usdoj.gov
 Orlando, LLC and Louis J. Eyde              Miriam.g.suarez@usdoj.gov
 Orlando, LLC                                Attorneys for Guy G. Gebhardt,
                                             Acting U.S. Trustee for Region 21

 Ari Newman, Esq.                            Ari Newman, Esq.
 Greenberg Traurig                           Greenberg Traurig, P.A.
 401 East Las Olas Boulevard, Suite 2000     333 S.E. 2nd Avenue, Suite 4400
 Fort Lauderdale, FL 33301                   Miami, FL 33131
 (954) 768-5212                              (305) 579-0500
 newmanar@gtlaw.com                          newmanar@gtlaw.com
 Attorneys for Lang Feng, Haiping Zou,       Attorneys for Lang Feng, Haiping Zou,
 Jihe Zhang, High Nature Holdings            Jihe Zhang, and High Nature Holdings
 Limited and PacBridge Capital Partners      Limited
 (HK) Ltd.

 Jason B. Burnett, Esq.                      Andrew T. Jenkins, Esq.
 GrayRobinson, P.A.                          Bush Ross, P.A.
 50 N. Laura Street, Suite 1100              P.O. Box 3913
 Jacksonville, FL 32202                      Tampa, FL 33601-3913
 (904) 598-9929                              (813) 224-9255
 jason.burnett@gray-robinson.com             ajenkins@bushross.com
 Attorneys for 417 Fifth Avenue Real         Attorneys for Bank of America, N.A.
 Estate, LLC
     Case 3:16-bk-02232-JAF          Doc 217   Filed 10/10/19    Page 28 of 33




Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of
Taxation and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors
      Case 3:16-bk-02232-JAF          Doc 217   Filed 10/10/19   Page 29 of 33




Avery Samet, Esq.                           Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                        Roye Zur, Esq.
Storch Amini, PC                            Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor            1880 Century Park East, Suite 1101
New York, NY 10017                          Los Angeles, CA 90067
(212) 490-4100                              (310) 557-0050
asamet@samlegal.com                         pgurfein@lgbfirm.com
jchubak@samlegal.com                        rzur@lgbfirm.com
Attorneys for Official Committee of         Attorneys for Official Committee of Equity Security
Unsecured Creditors                         Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                        Skyler M. Tanner, Esq.
John B. Macdonald, Esq.                     Lane Powell PC
David E. Otero, Esq.                        601 SW Second Avenue, Suite 2100
Katherine C. Fackler, Esq.                  Portland, OR 97204
Akerman LLP                                 tanners@lanepowell.com
50 N. Laura Street, Suite 3100              beldingt@lanepowell.com
Jacksonville, FL 32202                      docketing-pdx@lanepowell.com
(904) 798-3700                              Attorneys for Oregon Museum of Science and
jacob.brown@akerman.com                     Industry
john.macdonald@akerman.com
David.otero@akerman.com
katherine.fackler@akerman.com
Attorneys for the Official Committee of
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                     Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.            945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100              Houston, TX 77002
Pepper Pike, OH 44124                       (713) 984-4801
(216) 292-5555                              howard@eucinv.com
tdmitchell@brenner-law.com                  Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.          And Euclid Claims Recovery LLC
      Case 3:16-bk-02232-JAF          Doc 217   Filed 10/10/19   Page 30 of 33




Susan R. Sherrill-Beard, Esq.                Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission      John F. Isbell, Esq.
Office of Reorganization                     Thompson Hine LLP
950 East Paces Ferry Road, N.E.              3560 Lenox Road, Suite 1600
Suite 900                                    Atlanta, GA 30326
Atlanta, GA 30326                            (404) 541-2900
(404) 842-7626                               garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                      john.isbell@thompsonhine.com
atlreorg@sec.gov                             Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and
Exchange Commission

Steven R. Fox, Esq.                          Stephen D. Busey, Esq.
Fox Law Corporation                          Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306               Smith Hulsey & Busey
Encino, CA 91316                             225 Water Street, Suite 1800
srfox@foxlaw.com                             Jacksonville, FL 32202
Attorneys for Titanic Entertainment          (904) 359-7700
Holdings                                     busey@smithhulsey.com
                                             asyed@smithhulsey.com
                                             Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                      Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                        Stearns Weaver, et al.
Bracewell LLP                                150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                  Miami, FL 33130
New York, NY 10020                           (305) 789-3200
(212) 508-6100                               predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com              Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                  Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                       Jason B. Burnett, Esq.
James I. McClammy, Esq.                      Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                    GrayRobinson, P.A.
450 Lexington Avenue                         50 N. Laura Street, Suite 1100
New York, NY 10017                           Jacksonville, FL 32202
(212) 450-4000                               (904) 598-9929
Timothy.graulich@davispolk.com               jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                 ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National   Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                              and Casino
      Case 3:16-bk-02232-JAF       Doc 217     Filed 10/10/19   Page 31 of 33




Steven Z. Szanzer, Esq.                  Robert P. Charbonneau, Esq.
Davis Polk & Wardwell LLP                Agentis PLLC
450 Lexington Avenue                     55 Alhambra Plaza, Suite 800
New York, NY 10017                       Coral Gables, FL 33134
(212) 450-4000                           (305) 722-2002
Steven.szanzer@davispolk.com             rpc@agentislaw.com
Attorneys for Royal Museum Greenwich     Attorneys for Responsible Person Mark C. Healy

Thomas J. Francella, Jr., Esq.           John T. Rogerson, III, Esq.
Cozen O’Connor                           Jamie W. Olinto, Esq.
1201 North Market Street, Suite 1001     Thomas P. White, Esq.
Wilmington, DE 19801                     Adams and Reese LLP
(302) 295-2000                           501 Riverside Avenue, Suite 601
Tfrancella@cozen.com                     Jacksonville, FL 32202
Attorneys for Ian Whitcomb               (904) 355-1700
                                         John.rogerson@arlaw.com
                                         Jamie.olinto@arlaw.com
                                         Tom.white@arlaw.com
                                         Attorneys for Mark A. Sellers, Jack H. Jacobs
                                         and Sellers Capital, LLC
Alan F. Curley, Esq.
Alan R. Dolinko, Esq.
Robinson Curley P.C.
300 S. Wacker Drive, Suite 1700
Chicago, IL 60606
(312) 663-3100
acurley@robinsoncurley.com
adolinko@robinsoncurley.com
Attorneys for Mark A. Sellers, Jack H.
Jacobs and Sellers Capital, LLC

Via U.S. Mail

A-1 Storage and Crane                        ABC Imaging
2482 197th Avenue                            5290 Shawnee Road, Suite 300
Manchester, IA 52057                         Alexandria, VA 22312

A.N. Deringer, Inc.                          ATS, Inc.
PO Box 11349                                 1900 W. Anaheim Street
Succursale Centre-Ville                      Long Beach, CA 90813
Montreal, QC H3C 5H1
     Case 3:16-bk-02232-JAF    Doc 217     Filed 10/10/19     Page 32 of 33




Broadway Video                           CBS Outdoor/Outfront Media
1619 Broadway                            185 US Highway 48
New York, NY 10019                       Fairfield, NJ 07004

Dentons Canada LLP                       Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor              709 Miner Avenue
Vancouver, BC V6C 3R8                    Scarborough, ON M1B 6B6

Expedia, Inc.                            George Young Company
10190 Covington Cross Drive              509 Heron Drive
Las Vegas, NV 89144                      Swedesboro, NJ 08085

Gowlings                                 Hoffen Global Ltd.
550 Burrard Street                       305 Crosstree Lane
Suite 2300, Bental 5                     Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications               MNP LLP
5230 W. Patrick Lane                     15303 - 31st Avenue
Las Vegas, NV 89118                      Suite 301
                                         Surrey, BC V3Z 6X2

Morris Visitor Publications              NASDAQ Stock Market, LLC
543 Broad Street                         805 King Farm Blvd.
Augusta, GA 30901                        Rockville, MD 20850

National Geographic Society              Pallet Rack Surplus, Inc.
1145 - 17th Avenue NW                    1981 Old Covington Cross Road NE
Washington, DC 20036                     Conyers, GA 30013

Screen Actors Guild                      Seaventures, Ltd.
1900 Broadway                            5603 Oxford Moor Blvd.
5th Floor                                Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica             Syzygy3, Inc.
di Napoli e Pompei                       231 West 29th Street
Piazza Museo 19                          Suite 606
Naples, Italy 80135                      New York, NY 10001
     Case 3:16-bk-02232-JAF       Doc 217     Filed 10/10/19    Page 33 of 33




Time Out New York                           TPL
1540 Broadway                               3340 Peachtree Road
New York, NY 10036                          Suite 2140
                                            Atlanta, GA 30326

TSX Operating Co.                           Verifone, Inc.
70 West 40th Street                         300 S. Park Place Blvd.
9th Floor                                   Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media                  Jonathan B. Ross, Esq.
30 Rockefeller Center                       Gowling WLG (Canada) LLP
New York, NY 10112                          550 Burrard Street, Suite 2300, Bentall 5
                                            Vancouver, BC V6C 2B5

United States Attorney’s Office             Christine R. Etheridge, Esq.
Middle District of Florida                  Bankruptcy Administration
300 N. Hogan Street, Suite 700              Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                      PO Box 13708
                                            Macon, GA 31208

B.E. Capital Management Fund LP             TSX Operating Co., LLC
Thomas Branziel                             c/o James Sanna
P.O. Box 206                                70 W. 40th Street
N. Stonington, CT 06359                     New York, NY 10018
Creditor Committee                          Creditor Committee

Dallian Hoffen Biotechnique Co., Ltd.       AEG Presents LLC
c/o Ezra B. Jones                           c/o Managing Member
305 Crosstree Lane                          800 W. Olympic Blvd., Suite 305
Atlanta, GA 30328                           Los Angeles, CA 90015
Creditor Committee

AEG Presents LLC                            AEG Presents LLC
c/o Managing Member                         c/o CT Corporation System, Reg. Agent
425 W. 11th Street                          ATTN: Amanda Garcia
Los Angeles, CA 90015-3459                  818 West Seventh Street, Suite 930
                                            Los Angeles, CA 90017

                                                 /s/ Lee D. Wedekind, III
                                                         Attorney
